Exhibit 10.33
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.

Amendment 14
To the Product Purchase Agreement No. PRO02542-060507
This AMENDMENT 14 (the “Amendment”) amends that certain Product Purchase
Agreement No. PRO02542-060507 (the “Agreement”) dated September 9, 2007, by and
between Dot Hill Systems Corp: (“Supplier”) a corporation organized and
operating under the laws of Delaware with its principal place of business at
1351 S. Sunset Street, Longmont, Colorado 80501 and Hewlett-Packard Company
(“HP”), a Delaware corporation, with offices at 3000 Hanover Street, Palo Alto,
California 94304. Supplier and HP may be referred to individually as “Party” and
collectively as “Parties”.
RECITALS
WHEREAS, HP and Supplier have previously entered into the Agreement stated
above;
WHEREAS, the purpose of this Amendment is to set forth commercial and other
terms and conditions for OEM Product sold by Supplier and purchased by HP
pursuant to the Agreement;
WHEREAS, HP and Supplier desire to amend the Agreement as herein provided;
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:
A.
The effective date (“Effective Date”) of this Amendment is October 31, 2013 or
the date of last signature whichever is earlier.

B.
Section 3.2 (Payment Terms) of the Agreement is hereby deleted and the following
shall be inserted in its place:

3 2
Payment Terms. For shipments of Goods (also referred to in the Agreement as
Products) or the performance of Services after […***…], payments will be
received by Supplier within […***…] after receipt of a valid invoice or receipt
of the Goods or Services, whichever is later. For shipment of Goods or the
performance of Services after […***…], payments will be received by Supplier
within […***…] after receipt of a valid invoice or receipt of the Goods or
Services, whichever is later. Payment will be in U.S. currency unless otherwise
stated.

C.
HP agrees to purchase and take delivery of at least […***…] dollars (USD
$[…***…]) of Products & Services under the Agreement during the […***…] if HP
receives a request from Supplier by […***…].

D.
If HP fails to comply with the requirements of Section C, above, then the new
Section 3.2 (Payment Terms) shall be amended to reflect the original payment
terms of […***…], and the number […***…] shall be inserted in Section 3.2 in
place of the numbers […***…] and […***…].

E.
HP shall, in good faith, use commercially reasonable efforts to work with
Supplier and Supplier’s contract manufacturer Hon Hai Precision Industry
(“Foxconn”) to improve its forecast accuracy, with a focus on reducing
end-of-quarter inventory.

F.
HP shall, in good faith, use commercially reasonable efforts and its leverage
with Foxconn to request that Foxconn extend […***…] payment terms to Supplier.
If Foxconn extends […***…] payment terms to Supplier effective prior to […***…],
Supplier shall likewise extend […***…] payment terms to HP as of that same date,
and the date set forth in the new Section 3.2 (in subsection B of this
Amendment, above) shall be amended to reflect the earlier date.


*** Confidential Treatment Requested

--------------------------------------------------------------------------------

Exhibit 10.33
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.

G.
HP hereby represents that the projects codenamed […***…] and […***…] are hereby
released from “hold” status and shall continue as planned and scheduled by the
Parties, subject to meeting mutually acceptable cost goals. HP approves
Supplier’s inclusion of anticipated purchases from the projects in Supplier’s
“Plan of Record.” HP approves and requests that Supplier drive the projects to
completion in 2014 as planned by the parties.

H.
The parties will, in good faith, use commercially reasonable efforts to commence
a supply chain/operations interlock process by […***…].

The Agreement continues in full force and effect, and except as may be expressly
set forth in this Amendment, the Agreement is unchanged.
IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
executed this Agreement as of the Effective Date.
DOT HILL SYSTEMS CORP.
 
HEWLETT-PACKARD COMPANY
 
 
 
/s/Hanif Jamal
 
/s/ Reoch
Authorized Representative
 
Authorized Representative
 
 
 
12-9-13
 
11-8-13
Date
 
Date
 
 
 
Hanif Jamal
 
Reoch
Printed Name
 
Printed Name
 
 
 
CFO
 
Director Procurement
Title
 
Title






*** Confidential Treatment Requested